Citation Nr: 1235743	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-18 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1979 to December 1980.  He also had a prior period of active duty for training (ACDUTRA) from July 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a September 2011 statement, the Veteran's representative indicated that the Veteran wished to file a claim for nonservice-connected pension.  As this issue has not been developed for appellate review, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2009 rating decision granted service connection for hearing loss.  A noncompensable (zero percent) rating was assigned effective April 29, 2009.  The Veteran appealed for a compensable rating.

A VA compensation examination assessing the severity of the Veteran's hearing loss was conducted in October 2009.  At a May 2012 Board hearing, he testified that his hearing has gotten worse since the October 2009 examination.  Another VA audiological examination was conducted in October 2011, but the examiner indicated that the audiometric test results were invalid for rating purposes because of poor intertest reliability.  The examiner recommended a repeat of the test procedure.

Given that over three years have passed since the most recent valid VA compensation examination, the October 2011 VA examiner's recommendation for another hearing test, and because there is at least an indication that the Veteran's hearing loss may have worsened, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Notably, when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2011).  In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).  Therefore, a description of any functional effects caused by the Veteran's hearing loss must be included for a complete examination report.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Providence, Rhode Island.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since April 2011) from the Providence VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the level of disability of his hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2011).  The examiner must also provide a full description of the functional effects caused by the hearing loss.  See Martinak, 21 Vet. App. at 455.

Any additional testing deemed necessary to determine whether the Veteran is cooperating fully and providing accurate responses should be undertaken.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

